THE THIRTEENTH COURT OF APPEALS

                                   13-15-00106-CV


                                  V. Belante Friar
                                         v.
                                Christopher Blaschke


                                 On appeal from the
                        County Court of De Witt County, Texas
                                Trial Cause No. 4524


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

June 9, 2016